Case 2:12-cv-05583-SIL Document 261-1 Filed 08/18/20 Page 1 of 2 PageID #: 3074




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Efrain Danilo Mendez a/k/a Efrain D. Mendez-Rivera,
Aldraily Alberto Coiscou, Fernando Molina a/k/a Jorge Luis
Flores Larios, Siryi Nayrobik Melendez, Rene Alexander
Oliva, Juan Flores Larios and Ramiro Cordova, individually
and on behalf of all others similarly situated,

                                                       Plaintiffs,
                                                                     Case No. 12-CV-05583 (SIL)
                             - against -

U.S. Nonwovens Corp., Samuel Mehdizadeh a/k/a Solomon
Mehdizadeh, Shervin Mehdizadeh, and Rody Mehdizadeh,

                                                      Defendants.

             [PROPOSED] ORDER GRANTING ASSENTED-TO MOTION FOR
              PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT

        Based on the declaration of Steven J. Moser dated August 3, 2020 and the memorandum

of law dated August 3, 2020, Plaintiffs’ assented-to motion for preliminary approval of the parties’

Class and Collective Action Settlement Agreement submitted to the Court on August 3, 2020

(“Settlement Agreement”) is GRANTED, and the Court hereby:

        1.         Grants preliminary approval of the Settlement Agreement;

        2.         Preliminarily certifies the following settlement class under Fed. R. Civ. P. 23(a)

and (b)(3) for purposes of effectuating the parties’ settlement:

                   all non-exempt workers employed by USN in the State of New York at any time
                   from November 14, 2006 to the date of preliminary approval of this Agreement
                   who were not paid a spread-of-hours premium pursuant to 12 NYCRR §142-2.4;

        3.         Approves the proposed Notice of Class and Collective Action Settlement, attached

as Exhibit B to the Settlement Agreement, and distribution thereof to the settlement class members;

        4.         Appoints The Moser Law Firm, P.C. as Class Counsel; and




LEGAL\47623695\1
Case 2:12-cv-05583-SIL Document 261-1 Filed 08/18/20 Page 2 of 2 PageID #: 3075




        5.         Schedules a hearing for final settlement approval on __________________.



SO ORDERED:


__________________________                            Dated: __________________________
U.S.M.J.




LEGAL\47623695\1
